DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent No. 4,464,519 A to Mango describes effects of the alkoxyl substitution of a hydroxypropylmethyl cellulose on the porosity of a vinyl chloride polymer (see the abstract and col. 3, ll. 25-41).
AIChE J. 2004, 50(12), 3184-3194 to Márquez describes effects of agitation rate and the type and concentration of suspending agent on the porosity of vinyl chloride polymers (see the second paragraph on p. 3184).
RSC Adv., 2017, 7, 24022-24029 to Guo describes effects of agitation on the porosity of vinyl chloride polymers (see the third paragraph on p. 24022).
One of ordinary skill in the art would be able to conduct experimentation regarding these parameters in order to adjust the porosity of vinyl chloride polymers. For this reason, the scope of enablement rejection has been withdrawn.
Several claims were previously rejected over WO 2016/195435 A1 to Ahn. Ahn describes a vinyl chloride homopolymer (see Comparative Example 1 in ¶ [0107]) having a polydispersity of 2.0056 (see Table 3) and a porosity of 60.172% (see Table 4). Ahn does not disclose the presently recited average pore diameter.
The examiner is unaware of any prior art that describes or suggests the claimed polymers. Claims 6-11 have been rejoined. Claims 1, 4, and 6-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764